Order entered December 17, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00218-CR

                            DARREN DWYONE GREEN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-62506-K

                                              ORDER
        The Court GRANTS court reporter Janice Garrett’s December 1, 2013 request to extend
time to filed the reporter’s record only to the extent that we ORDER Ms. Garrett to file the
reporter’s record by JANUARY 13, 2014.
        We continue in effect our ORDER that Ms. Garrett not sit as a court reporter until she
files the reporter’s record in this appeal.
        We further ORDER that Janice Garrett provide the Court, by DECEMBER 31, 2013,
with a mailing address and e-mail address at which she can be contacted upon her retirement.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,
official court reporter, Criminal District Court No. 4; Cornelius Jennings, Court Coordinator,
Criminal District Court No; 4; Barbie Murphy, Chief Clerk, Criminal District Court No. 4; to
counsel for all parties; and to the Dallas County Auditor’s Office.
/s/   LANA MYERS
      JUSTICE